Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.        Claims 1 - 20 are pending.  Claims 1, 8, 13 have been amended.  Claims 1, 8, 13 are independent.  File date is 3-11-2021.   This action is in response to application amendments filed on 3-14-2022.  

Double Patenting
2.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3.        Initially it should be noted that the present application is a continuation application of application 16/415106, now Patent No. 10,952,022, having the same inventive entity.  The Assignee in both applications is the same.  The entire disclosures of the instant application and the patent are identical. 
           Claims 1 - 20 are rejected under the judicially created doctrine of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 - 20 of U.S. Patent No. 10,952,022.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
          Claims 1, 8, 13 of the instant application (17/199126) are almost the same as Patent (10,952,022) Claims 1, 11.  Claim 1 of the 10,952,022 Patent as shown in the table below contains every element of Claim 1 of the instant application and as such the difference is not enough to distinguish the two claims.  Claims 1, 8, 13 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.   A later patent/application claim is not patentably distinct from an earlier claim, if the later claim is unpatentable over the earlier claim.  

Application 17/199126
Claim 1

Patent (10,952,022)
Claim 1
“receiving, by a device, a call from an end point before receipt of the call by at least one of a plurality of microservices, the call to initiate a function of a service”
“receiving, by a device intermediary to a plurality of endpoints and a plurality of microservices, a plurality of calls to access one or more of the plurality of microservices, the microservices to perform a function or skill of at least one service or at least one application”
“identifying, by the device, a type of device of the end point to enable identification of a microservice of the plurality for use with the type of device”
“identifying, by the device, a context for each of the endpoints of the plurality of endpoints based on an original call for a 
microservice from that endpoint, the context comprising one of a type of device of the endpoint or a type of application of the endpoint communicating the call”
“providing, by the device based at least on the type of device, a service graph that identifies the microservice”
“identifying, by the device, for each unique context, one or more microservices of the plurality of microservices with that unique context” and “generating, by the device based on at least one unique context, a service 
graph to identify at least one microservice of the plurality of microservices to respond to the received plurality of calls” 



Claim Rejections - 35 USC § 103  
4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claims 1 - 20 are rejected under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over Wright et al. (US PGPUB No. 20080299954) in view of Labrou et al. (US PGPUB No. 20050246726).     	

Regarding Claims 1, 8, 13, Wright discloses methods and a system, comprising: 
a)  receiving, by a device, a call from an end point before receipt of the call by at least one of a plurality of microservices of a service, the call to initiate a function of the service; (Wright ¶ 087, ll 11-21: user provisions mobile device profile such that calls (i.e. plurality of calls) from identified users are rerouted to a particular computing system environment based upon updated context information; ¶ 055, ll 3-13: mobile device includes additional components or alternative components to facilitate one or more functions (service comprised of one or more functions); various subcomponents are illustrated as integrated into a mobile device, one or more of the components may be implemented in a distributed matter over a communication network and/or be implemented as a network service, e.g., a Web service; ¶ 069, ll 1-14: request received by mobile switching center and is held pending an approval or rejection by the communication management system; applicable mobile switching center then transmits request to mobile service provider communication component to request a determination whether requested communication channel should be established) and       
b)  identifying, by the device, a type of device of the end point to enable identification of a microservice of the plurality of microservices for use with the type of device. (Wright ¶ 087, ll 11-21: user provisions a mobile device profile such that calls from an identified user are rerouted to a system environment based upon updated context information; ¶ 011, ll 11-19: information regarding identity of caller and electronic calendar of callee considered, and if communication management system determines mobile device not currently available to establish a requested communication session, then communication management system provides communication channel mitigation options such as interaction with other communication services; (current context determines type of communication attempted to be established); ¶ 046, ll 5-19: mobile switch center includes interfaces for establishing communication channels with various communication devices (i.e. types of devices), such as landline telephones, via a public switched telephone network (PSTN); includes interfaces for establishing communication channels with various communication devices, such as a VoIP communication device; includes interfaces for establishing communication channels with a mobile-based communication device, such as another mobile communication device; (i.e. type of device determines communication interface utilized for communication with device))  

    The Specification in paragraph [0082] discloses that “The topology may include data identifying or describing any one or more components of a service, such as programs, functions, applications or microservices used to provide the service”.  The Specification indicates that a microservice as an application, program, components utilized to perform a particular requested service.  

Wright does not explicitly disclose for c): providing, based at least on the type of device, a service graph that identifies microservice. 
However, Labrou discloses:
c)  providing, by the device based at least on the type of device, a service graph that identifies the microservice to respond to the call from the endpoint. (Labrou ¶ 107, ll 1-17: selectable graphical displays of services; according to service’s functional characteristics representing available or valid services; in task window a directed service graph (services displayed based upon attributes of service used in determining associated with context of services))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wright for c): providing, based at least on the type of device, a service graph that identifies microservice as taught by Labrou. One of ordinary skill in the art would have been motivated to employ the teachings of Labrou for the benefits achieved from a system that enables attributes information associated with services to be collected and displayed to users for action determination. (Labrou ¶ 107, ll 1-17)  

Furthermore, Wright discloses for Claim 13, wherein a system comprising: one or more processors, coupled to memory and configured to perform operations. (Wright ¶ 150, ll 13-24: data and/or components stored on computer readable medium; computing devices configured to implement the processes, methods of present disclosure with the processing and execution of the various data and components; (instruction upon computer readable medium))

Regarding Claims 2, 9, 14, Wright-Labrou discloses the method of claim 1 and the method of claim 8 and the system of claim 13, wherein the device is intermediary to the end point and the at least one microservice. (Wright ¶ 087, ll 11-21: user provisions mobile device profile such that calls (i.e. plurality of calls) from identified users are rerouted to a particular computing system environment based upon updated context information)    

Regarding Claims 3, 10, 15, Wright-Labrou discloses the method of claim 1 and the method of claim 8 and the system of claim 13, further comprising identifying, by the device, the type of device based at least on data of the call. (Wright ¶ 087, ll 11-21: user provisions mobile device profile such that calls (i.e. plurality of calls) from identified users rerouted to a computing system environment based upon updated context information)    

Regarding Claims 4, 16, Wright-Labrou discloses the method of claim 1 and the system of claim 13, wherein the type of device comprises one of a desktop device, a mobile device or an Internet of Things (IoT) device. (Wright ¶ 011, ll 1-5: uses received context information in combination with profile information associated with a particular mobile device and users in order to make decisions regarding how to manage communication session requests and/or ongoing communication sessions; (selected: mobile device))    

Regarding Claims 5, 17, Wright-Labrou discloses the method of claim 1 and the system of claim 13, wherein the type of device comprises identification of a type of operating system of the device. (Wright ¶ 011, ll 1-5: uses received context information in combination with profile information associated with a particular mobile device and users in order to make decisions regarding how to manage communication session requests and/or ongoing communication sessions; (selected: metadata (i.e. profile information) about the device))    

Regarding Claims 6, 12, 19, Wright-Labrou discloses the method of claim 1 and the method of claim 8 and the system of claim 13, including microservice used by the end point. 
Wright does not explicitly disclose displaying service graph to identify microservice. 
However, Labrou discloses wherein further comprising displaying, by the device, the service graph to identify the microservice used by the end point. (Labrou ¶ 107, ll 1-17: selectable graphical displays of services; according to service’s functional characteristics representing available or valid services; a directed service graph (services displayed based upon attributes of service, associated with context of services))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wright for displaying service graph to identify microservice as taught by Labrou. One of ordinary skill in the art would have been motivated to employ the teachings of Labrou for the benefits achieved from a system that enables attributes information associated with services to be collected and displayed to users for action determination. (Labrou ¶ 107, ll 1-17)   

Regarding Claims 7, 20, Wright-Labrou discloses the method of claim 1 and the system of claim 13, wherein the service comprises the plurality of microservices. (Wright ¶ 124, ll 6-11: communication mitigation includes selection of alternative communication channels such as redirection to a voicemail system, text to speech message processing system, redirection to a SMS service or an email service, and etc.)    

Regarding Claims 11, 18, Wright-Labrou discloses the method of claim 8 and the system of claim 13, wherein the type of application comprises one of a browser, a client application or a mobile application. (Wright ¶ 047, ll 4-9: computing device includes various hardware and software components such as a browser software application; (selected: a browser application))    

Response to Arguments
6.    Applicant's arguments have been fully considered but they were not persuasive. 

A.  Applicant argues on page 6 of Remarks:    ...   “receiving ... a call from an end point before receipt of the call by at least one of a plurality of microservices of a service, the call to initiate a function of the service ... and providing ... based at least on the type of device, a service graph that identifies the microservice to respond to the call from the end point.”. 

    The Examiner respectfully disagrees.  Wright discloses receiving a request and initiating a call after a determination of available resources in order to establish a communication channel for the call.  (Wright ¶ 069, ll 1-14: request received by mobile switching center and is held pending an approval or rejection by the communication management system; applicable mobile switching center then transmits request to mobile service provider communication component to request a determination whether requested communication channel should be established)    
    And, Wright discloses a particular service is comprised of one or more functional components (or steps, microservice) in order to complete the service. (Wright ¶ 049, ll 1-14: a communication management system includes additional components or alternative components to facilitate the implementation of one or more functions; although the various subcomponents are illustrated as integrated into a communication management system, one or more of the components may be implemented in a distributed manner over a communication network and/or be implemented as a network service, e.g., a Web service; ¶ 055, ll 3-13: mobile device includes additional components or alternative components to facilitate one or more functions; although various subcomponents are illustrated as integrated into a mobile device, one or more of the components may be implemented in a distributed matter over a communication network and/or be implemented as a network service, e.g., a Web service)
    The Specification in paragraph [0082] discloses that “The topology may include data identifying or describing any one or more components of a service, such as programs, functions, applications or microservices used to provide the service”.  The Specification indicates that a microservice is an application, program, components utilized in order to perform a particular requested service.  

B.  Applicant argues on page 6 of Remarks:    ...   Wright does not discuss or even mention microservices or identifying a type of device or type of application.

    The Examiner respectfully disagrees.  Wright discloses service steps analogous to the indicated microservices. Wright discloses a particular service is comprised of one or more functional components (or steps, microservice) in order to complete the service. (Wright ¶ 049, ll 1-14: a communication management system includes additional components or alternative components to facilitate the implementation of one or more functions; although the various subcomponents are illustrated as integrated into a communication management system, one or more of the components may be implemented in a distributed manner over a communication network and/or be implemented as a network service, e.g., a Web service; ¶ 055, ll 3-13: mobile device includes additional components or alternative components to facilitate one or more functions; although various subcomponents are illustrated as integrated into a mobile device, one or more of the components may be implemented in a distributed matter over a communication network and/or be implemented as a network service, e.g., a Web service)
    The Specification in paragraph [0082] discloses that “The topology may include data identifying or describing any one or more components of a service, such as programs, functions, applications or microservices used to provide the service”.  The Specification indicates that a microservice is an application, program, components utilized to perform a particular requested service. 
 
    Wright discloses a determination of a particular type associated with a particular device.  The determination of a type for a particular device enables a communication session to be established for communication with the particular device.  (Wright ¶ 046, ll 5-19: the mobile switch center includes interfaces for establishing communication channels with various communication devices (types of devices), such as landline telephones, via a public switched telephone network (PSTN); mobile switch center includes interfaces for establishing communication channels with various communication devices, such as a VoIP communication device; mobile switch center includes interfaces for establishing communication channels with a mobile-based communication device, such as another mobile communication device; (type of device determines communication interface utilized for communication with device))

C.  Applicant argues on page 7 of Remarks:    ...   do not teach or suggest, calls to initiate a function of a service that are responded to by a microservice identified in a service graph.

    The Examiner respectfully disagrees. Wright discloses receiving a request and initiating a call after a determination of available resources in order to establish a communication channel for the call.  (Wright ¶ 069, ll 1-14: request received by mobile switching center and is held pending an approval or rejection by the communication management system; applicable mobile switching center then transmits request to mobile service provider communication component to request a determination whether requested communication channel should be established)    
    And, Wright discloses a particular service is comprised of one or more functional components (or steps, microservices) in order to complete the service. (Wright ¶ 049, ll 1-14: a communication management system includes additional components or alternative components to facilitate the implementation of one or more functions; although the various subcomponents are illustrated as integrated into a communication management system, one or more of the components may be implemented in a distributed manner over a communication network and/or be implemented as a network service, e.g., a Web service; ¶ 055, ll 3-13: mobile device includes additional components or alternative components to facilitate one or more functions; although various subcomponents are illustrated as integrated into a mobile device, one or more of the components may be implemented in a distributed matter over a communication network and/or be implemented as a network service, e.g., a Web service)    

D.  Applicant argues on page 7 of Remarks:    ...   a call to initiate a function of any service, nor any a microservice identified in a service graph to respond to the call from the end point.

    The Examiner respectfully disagrees. Wright discloses receiving a request and initiating a call after a determination of available resources in order to establish a communication channel for the call.  (Wright ¶ 069, ll 1-14: request received by mobile switching center and is held pending an approval or rejection by the communication management system; applicable mobile switching center then transmits request to mobile service provider communication component to request a determination whether requested communication channel should be established)    
    And, Wright discloses a particular service is comprised of one or more functional components (or steps, microservices) in order to complete the service. (Wright ¶ 049, ll 1-14: a communication management system includes additional components or alternative components to facilitate the implementation of one or more functions; although the various subcomponents are illustrated as integrated into a communication management system, one or more of the components may be implemented in a distributed manner over a communication network and/or be implemented as a network service, e.g., a Web service; ¶ 055, ll 3-13: mobile device includes additional components or alternative components to facilitate one or more functions; although various subcomponents are illustrated as integrated into a mobile device, one or more of the components may be implemented in a distributed matter over a communication network and/or be implemented as a network service, e.g., a Web service)
    The Specification in paragraph [0082] discloses that “The topology may include data identifying or describing any one or more components of a service, such as programs, functions, applications or microservices used to provide the service”.  The Specification indicates that a microservice is an application, program, components utilized to perform a particular requested service.  The set of one or more functional steps required in order to complete a particular service.  

E.  Applicant argues on page 7 of Remarks:    ...   Wright does not identify a type of device of the endpoint or a type of application.

    The Examiner respectfully disagrees. Wright discloses a determination of a particular type associated with a particular device.  The determination of a type for a particular device enables a communication session to be established for communication with the particular device.  (Wright ¶ 046, ll 5-19: the mobile switch center includes interfaces for establishing communication channels with various communication devices (types of devices), such as landline telephones, via a public switched telephone network (PSTN); mobile switch center includes interfaces for establishing communication channels with various communication devices, such as a VoIP communication device; mobile switch center includes interfaces for establishing communication channels with a mobile-based communication device, such as another mobile communication device; (type of device determines communication interface utilized for communication with device))  

F.  Applicant argues on page 7 of Remarks:    ...   do not teach or suggest each and every element of Applicant’s independent claims 1, 8 and 13,   ...   . 

    Responses to arguments against independent claim 1 also answer arguments against independent claims 8 and 13, which have similar limitations as independent claim 1.    

G.  Applicant argues on page 7 of Remarks:    ...   claims 2-7, 9-12, and 14-20 that depend therefrom,   ...   . 

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.    

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F: 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KYUNG H SHIN/                                                                                                             4-29-2022Primary Examiner, Art Unit 2452